 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   JON S. ALLIN, State Bar No. 155069
     Supervising Deputy Attorney General
 3   JEREMY DUGGAN, State Bar No. 229854
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6008
 6    Fax: (916) 324-5205
      E-mail: Jeremy.Duggan@doj.ca.gov
 7   Attorneys for Defendants
     Manes, Vue, Ballard, Mohr,
 8   Brown, Dutton and Munroe

 9                            IN THE UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                       SACRAMENTO DIVISION

12

13   M.B. III, a minor, by and through his                   Case No.: 2:17-cv-02395 WBS DB
     Guardian Ad Litem, TITICE BEVERLY,
14   individually and as Successor in Interest               STIPULATION TO CONTINUE
     and Personal Representative of the Estate of            SCHEDULING CONFERENCE;
15   MILTON BEVERLY, JR., et al.,                            [PROPOSED] ORDER
16                                          Plaintiffs, Judge:             The Honorable William B.
                                                                           Shubb
17                  v.                                       Trial Date:   Not set
                                                             Action Filed: November 14, 2017
18
     STATE OF CALIFORNIA, et al.,
19
                                          Defendants.
20
21

22         A scheduling conference in this case is currently set for January 28, 2019. (ECF No. 57.)
23   Under Federal Rule of Civil Procedure 16(b)(4) and Local Rule 143, the parties, through their
24   counsel of record, agree to and request a continuance of the scheduling conference to March 11,
25   2019, or a similar date convenient for the Court.
26         A scheduling order may be modified only upon a showing of good cause and by leave of
27   Court. Fed. R. Civ. P. 6(b)(1)(A), 16(b)(4); see, e.g., Johnson v. Mammoth Recreations, Inc., 975
28
                                                         1
                           Stipulation to Continue Scheduling Conference, Proposed Order (2:17-cv-02395 WBS DB)
 1   F.2d 604, 609. In considering whether a party moving for a schedule modification has good

 2   cause, the Court primarily focuses on the diligence of the party seeking the modification.

 3   Johnson, 975 F.2d at 609 (citing Fed. R. Civ. P. 16 advisory committee’s notes of 1983

 4   amendment).

 5         On November 13, 2018, pursuant to the parties’ stipulation, and to allow the Defendants to

 6   respond to the complaint at the same time, the court ordered that the deadline for Defendants to

 7   respond to the Fourth Amended Complaint extended to December 10, 2018. On December 10,

 8   Defendants filed their motion to dismiss the Fourth Amended Complaint. The hearing on the

 9   motion to dismiss is set for February 4, 2019. A continuance of the scheduling conference would

10   benefit both the parties and the Court in allowing the motion to dismiss to be resolved before

11   requiring that the parties set discovery and other case deadlines.

12         Based on the foregoing, the parties stipulate as follows: the scheduling conference currently

13   set for January 28, 2019, is continued to March 11, 2019, or a similar date convenient for the

14   Court. At least twenty-one calendar days before the scheduling conference is held, the parties

15   shall confer and attempt to agree upon a discovery plan. The parties shall submit to the Court a

16   joint status report fourteen calendar days before the scheduling conference.

17   ///

18   ///

19

20
21

22

23

24

25

26
27

28
                                                        2
                           Stipulation to Continue Scheduling Conference, Proposed Order (2:17-cv-02395 WBS DB)
 1   Dated: December 19, 2018                               Respectfully submitted,

 2                                                          XAVIER BECERRA
                                                            Attorney General of California
 3                                                          JON S. ALLIN
                                                            Supervising Deputy Attorney General
 4
                                                            /s/ Jeremy Duggan
 5
                                                            JEREMY DUGGAN
 6                                                          Deputy Attorney General
                                                            Attorneys for Defendants
 7                                                          Manes, Vue, Ballard, Mohr, Brown, Dutton,
                                                            and Munroe
 8
     Dated: December 19, 2018                               GLICKMAN & GLICKMAN
 9                                                          A LAW CORPORATION

10                                                          /s/Nicole Hoikka (as authorized 12/19/2018)

11                                                          STEVEN C. GLICKMAN
                                                            NICOLE E. HOIKKA
12                                                          Attorneys for Plaintiffs

13

14                                                  ORDER
15         Good cause appearing, the parties’ stipulation to continue the scheduling conference is
16   GRANTED. The scheduling conference currently set for January 28, 2019, is continued to
17   March 18, 2019 at 1:30 PM. At least twenty-one calendar days before the scheduling conference
18   is held, the parties shall confer and attempt to agree upon a discovery plan. The parties shall
19   submit to the Court a joint status report no later than March 4, 2019.
20         IT IS SO ORDERED.
21   Dated: December 20, 2018

22

23

24

25   SA2017306798
     33705071.docx
26
27

28
                                                        3
                           Stipulation to Continue Scheduling Conference, Proposed Order (2:17-cv-02395 WBS DB)
